AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00150-LGW-BWC Document 15 Filed 06/15/21 Page 1 of 2

Iu the United States District Court
Por the Southern District of Georgia

Waprross Dibision
JOHNNY MARSHALL, *
*
Plaintiff, * CIVIL ACTION NO.:: 5:20-cv-150

*

Vv. *

*

COFFEE COUNTY ADULT DETENTION *
CENTER; and DOYLE WOOTEN, *
*

*

Defendants.

ORDER

This matter is before the Court on Plaintiff's Objections
to the Magistrate Judge’s Report and Recommendation. Dkt. No.
14. In his May 21, 2021 Report and Recommendation, the
Magistrate Judge recommended dismissal of Plaintiff's Complaint
in its entirety because Coffee County Adult Detention Center
does not qualify as a “person” under 42 U.S.C. § 1983 and
Plaintiff did not state sufficient factual matter to maintain a
plausible claim against Doyle Wooten. Dkt. No. 13.

In his Objections, Plaintiff reiterates he has not received
adequate medical care at Coffee County Adult Detention Center
and states he does not want this to happen to other inmates.
Dkt. No. 14. However, Plaintiff has failed to explain why the

Magistrate Judge’s Report and Recommendation is legally

 
AO 72A
(Rev. 8/82)

 

 

Case 5:20-cv-00150-LGW-BWC Document 15 Filed 06/15/21 Page 2 of 2

incorrect even though he expresses disagreement with it. As the
Magistrate Judge correctly concluded, Coffee County Adult
Detention Center is not a “person” subject to suit under § 1983.
Dkt. No. 13 at 3 (collecting cases). Additionally, the
Magistrate Judge correctly found Plaintiff did not state
sufficient factual matter regarding Doyle Wooten. Plaintiff
does not mention Doyle Wooten in his Objections.

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge’s Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff’s Objections. The
Court DISMISSES Plaintiff's Complaint in its entirety, DIRECTS
the Clerk of Court to CLOSE this case and enter the appropriate
judgment of dismissal, and DENIES Plaintiff leave to proceed in
forma pauperis on appeal.

SO ORDERED, this day o A nnd , 2021.
-_

 

 

HON. LIGA GODBEY WOOD, JUDGE
UNITED’ STATES DISTRICT COURT
SODTHERN DISTRICT OF GEORGIA

 
